I am unable to concur in the foregoing opinion. The determining question is as to whether the defendant Magrum freely and intelligently waived the right *Page 546 
to have counsel when the case was presented to and disposed of by the district court. It is true that the proceedings were regrettably hasty and brief. There should be no undue haste in disposing of a criminal cause. No plea of guilty should be received or sentence imposed thereon where the defendant appears without counsel until and after the court has informed him to the least detail of every right he has under the law and has explained fully and at length the consequences of the entry of his plea and the character of the sentence that may be imposed. But as I read the record in this case, in the light of all the circumstances disclosed at the time the motion to set aside the judgment of conviction was heard, the defendant had been well informed as to his right to have counsel and knowing that he had that right he deliberately waived it.
The defendant killed Carl Wilson. It was a cruel, calculated, cold-blooded killing. He does not deny it. He had a preliminary hearing. The magistrate before whom this hearing was held was also the official reporter of the district court. He was experienced in legal matters. He needs must have been fully conversant with the procedure on a preliminary examination and with the rights that a defendant charged with a serious offense possesses and should have an opportunity to enjoy. It appears from the record made on the preliminary examination that the magistrate advised the defendant as to his rights. Among other things he told the defendant he had the right to have counsel. He then inquired if defendant wished to have counsel. Defendant said that he did not but desired to waive examination and to enter his plea of guilty of the offense charged. Defendant was then examined by the prosecuting officer. He testified as to the killing and all its attendant circumstances. This testimony was transcribed and he signed the transcription saying that it was correct. He was then bound over to the district court on a charge of murder in the first degree. At once thereafter he was brought before that court for arraignment. The proceedings then had were as follows:
"By the Court: The Court will come to order. The defendant is present, Mr. Sheriff? *Page 547 
Sheriff Zenk: Yes, sir.
By the Court: Apparently the Clerk of Court is not present?
Mr. Moen: Mr. Burnson the Deputy Clerk of Court is here.
By the Court: Let the record show that the State moves the arraignment of the defendant, Clarence Magrum. Let the record further show that the State's Attorney is in Court, also the Deputy Clerk of Court, and also the defendant, and that a true and correct copy of the information has been served upon the defendant in open Court. Will the defendant please stand?
Mr. Moen: I will read the information.
By the Court: Mr. Magrum, is your name correctly spelled in the information.
A. Yes.
By the Court: You have been arraigned upon an information which has been read to you, do you understand the contents thereof?
A. Yes.
By the Court: You know that you have been charged with the crime of murder in the first degree, you understand that do you?
A. Yes, sir.
By the Court: Do you also understand that you have a legal right to hire an attorney and fight this case through the courts?
A. Yes, sir.
By the Court: Do you wish to do that?
A. No, sir.
By the Court: Do you wish to plead at this time?
A. Yes, sir.
By the Court: Very well, I will ask you whether you are guilty or not guilty as charged in the information of murder in the first degree — are you guilty or not guilty?
A. I am guilty.
By the Court: Now Mr. Magrum, what have you got to say for yourself in this case?
A. Why I should do it you mean?
By the Court: Yes, if you have a reason which you think might have some bearing in the case, or which you believe might have — have you anything like that?
A. Yes, that is — there — *Page 548 
By the Court: Speak freely if you want to — go ahead and talk if you like?
A. The reason I did this is because he wouldn't have to treat his family the way he did, his wife would have to suffer a lot more than he did — he didn't treat her right and I thought I will save his family.
By the Court: Do you know of any legal reason why I shouldn't sentence you at this time?
A. No.
By the Court: Mr. Moen, have you anything to say about this?
Mr. Moen: If the Court please, the defendant in this case had plead guilty and shows some disposition of taking the responsibility and serve such time as may be meted out to him for the crime that he has committed, and being considerate in that matter and thereby saving the county and the state considerable expense in the further prosecution of the case, and although the crime that has been committed is a very heinous crime and apparently a deliberate murder, I think he should be entitled to some consideration by reason of his plea of guilty — that is of course a matter for the Court to pass upon, and that is about all I wish to state at this time unless some of those associated with me would wish to express their views in reference to the matter.
Mr. T.A. Thompson: If the Court please, I appreciate the courtesy of Mr. Moen in giving me an opportunity to make a statement, but, Your Honor, it is one of those cases that after talking to this young man the crime is of such an abhorrent nature that when he asked me to plead for clemency in this particular case I told him that under the facts existing in the case I wouldn't say anything to Your Honor that would influence you because in my examination of this young man and the deliberate nature of the crime, in my best judgment it was not a matter wherein an attorney could make any particular recommendation and so far as I am concerned I would not make any, but later on, if the facts justify, I would not be averse to making a recommendation to the Pardon Board, but I do not feel in a deliberate crime like this that I should promise him that any *Page 549 
attempt would be made to influence Your Honor, and I am not going to at this time, . . . and I shall make no attempt to influence you, and I want you to understand, Your Honor, that no offer of attempt to influence or reward was offered to this young man. I might further say that I hold no malice toward him, and if, as I said before, his future conduct should justify a pardon or mitigation of his sentence I would not oppose it, . . . .
Mr. Martinson: Well, Judge, I can't say much more, only that the boy having pleaded guilty to such a crime I can't recommend any leniency at this time. At a later time when he comes before the Pardon Board there might be a way of helping him. He was very tough on the start but finally came through with the truth after I got some very fine assistance from his girl friend and the wife of the deceased, . . . .
By the Court: Is there anyone else here who has something to say?
Mr. Magrum: Could I have something to say, Your Honor?
By the Court: You may.
Mr. Magrum: I think mostly the officers treated me very kindly, especially Chief Martinson, and I am very sorry that I committed this crime and I am in hopes that if I ever come back in this country or if I had to do it over I would be a different man than I am now.
By the Court: Are you through now, Mr. Magrum?
Mr. Magrum: Yes, Your Honor.
By the Court: Let the record show that it is the judgment and decree of this Court that you, Clarence Magrum, be confined in the State Penitentiary at Bismarck for the rest of your natural life. In other words, you are sentenced for life. You are remanded to the custody of the Sheriff until the judgment is satisfied. That will be all, Gentlemen."
The theory of the prevailing opinion is that the defendant may not have understood what his rights were with respect to the matter of having the assistance of counsel, the court having told him that he had the right to hire counsel and fight the case through the courts. That he did not know that the court would *Page 550 
designate counsel for him if he had no funds with which to pay for such assistance. That had he known this was so he would not have answered as he did. That accordingly the requirement that the defendant in such a case should have counsel was not complied with. However, all the facts and circumstances belie this. He was nineteen years of age. He had an eighth grade education. He was not wholly inexperienced. He had been away from home on his own for two or three years. He had been in trouble before on account of some minor infractions of the law. He had been advised at the time of the preliminary examination of his right to have counsel. He had testified at the preliminary examination regarding the killing and the circumstances in connection with it. Almost immediately after the killing he went to his sweetheart, Irene, the sister of the dead man's widow, and told her what he had done. He also told the dead man's widow. He knew the authorities were aware of this and that Irene had told them what he had said. I have set forth above the record of the proceedings had when sentence was passed upon him. He heard what Moen, what Martinson, and what Thompson had told the court. And then he inquired if he might say something. Permission was granted and he said, "I think mostly the officers treated me very kindly, especially Chief Martinson, and I am very sorry that I committed this crime and I am in hopes that if I ever come back in this country or if I had to do it over I would be a different man than I am now."
It seems to me that considering all these things, his waiver of his right to have counsel was the natural and reasonable thing to do and that he was not prejudiced thereby. If he had been represented by counsel, an honest lawyer knowing the facts and circumstances could only have advised him that if he went to trial there was but the slightest chance that he would not be convicted of the charge laid against him; an unscrupulous lawyer might have suggested and tried to establish emotional insanity or an insane impulse as a defense, with a like result almost inevitable.
It is unfortunate that defendant's relatives were not informed as to his arrest and given an opportunity to consult with him before his plea was received and entered. However, almost at *Page 551 
once after the prison doors had closed upon him, his sister, his brother and his father visited him. They had ample opportunity to advise with him and to consult and employ counsel for him. In fact, it appears that his father did consult counsel. But the defendant waited more than twelve years before making the instant motion to set aside the judgment. In the meantime the witnesses were widely dispersed. In some instances their whereabouts was unknown. Martinson who aided in making the case against the defendant was dead. Moen, the State's Attorney who prosecuted the case, was dead. Thompson, who assisted the State's Attorney, was no longer a resident of the state. Sheriff Zenk had removed to and lived in California.
The defendant testified by deposition in support of his motion to set aside the judgment and for a new trial. This deposition was taken before the district judge who heard the motion. Defendant's memory was faulty as to some important details that were prejudicial to his cause. It appears, however, that some days after he was committed to the Penitentiary and after he had been visited by his father, his brother and his sister, he made a statement reaffirming in all material respects the facts to which he had testified at the preliminary examination. He testified in his deposition that this statement was freely and voluntarily made. He wrote it out himself. At his request it was rewritten by the Penitentiary authorities. He then signed it.
Judge Grimson, who heard the motion, is an able and experienced judge. He had an opportunity to observe the defendant when the deposition was taken and thus he was the better enabled to pass upon his intelligence and mental capacity, his credibility, and the weight to be given to his testimony. The court afforded the defendant every opportunity to fairly present his case and after a full hearing denied the motion. I think the order made in that behalf should be affirmed. *Page 552